Exhibit 10.2

 

  Michael Baker Corporation   Airside Business Park   100 Airside Drive   Moon
Township, PA 15108   (412) 269-6300

CONFIDENTIAL

July 15, 2013

 

  Re: Retention Award Notice

Dear                     :

I am pleased to inform you that in recognition of the key position you hold with
the Company, you have been granted a $            Retention Award under Michael
Baker Corporation’s Key Employee Retention Plan (the “Plan”). In general,
subject to the terms of the Plan, Michael Baker will pay you the Retention Award
if you continue as a full-time employee of the Company through March 1, 2014.

A copy of the Plan is attached to this letter. Please review the Plan as it sets
forth the specific terms of the Award, including conditions applicable to your
actual receipt of the Award.

The fact that you received a Retention Award and all of the details relating to
it are strictly confidential and it is important that you keep these matters
strictly confidential. Your failure to maintain the strict confidentiality of
such matters will relieve the Company of the obligation to pay you the Retention
Award or any portion of it.

Please contact Jim McKnight in The Office of the Chief Executive, if you have
any questions regarding the Plan or your Award.

 

Sincerely,

H. James McKnight

Executive VP & CLO

Attachment